             Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 1 of 9




 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 3
     903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 6   wbernstein@bienartkatzman.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909 admitted pro hac vice)
 8   Erin McCampbell (NY Bar. No 4480166 admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
     Telephone: (716) 849-1333
11
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                           IN THE UNITED STATES DISTRICT COURT

17                                    FOR THE DISTRICT OF ARIZONA

18

19   United States of America,                        Case No. 2:18-cr-00422-SMB
20
                         Plaintiff,                   MOTION TO CONTINUE TRIAL
21   vs.

22   Michael Lacey et al.,
23
                         Defendants.
24

25

26

27

28


                                       MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 2 of 9



     Gary S. Lincenberg (CA Bar No. 123058 admitted pro hac vice)
 1
     Ariel A. Neuman (CA Bar No. 241594 admitted pro hac vice)
 2   Gopi K. Panchapakesan (CA Bar No. 279856 admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 3   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
 4
     Los Angeles, California 90067-2561
 5   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
 6   glincenberg@birdmarella.com
 7   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 8   Attorneys for John Brunst
 9   Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE, P.A.
     2930 E. Camelback Road, Suite 160
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12   bf@federlawpa.com
13   Attorney for Scott Spear

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
     david@deisenbergplc.com
18
     Attorney for Andrew Padilla
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20   JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23   joy.bertrand@gmail.com
24   Attorney for Joye Vaught

25
26
27
28

                                             ii
                                 MOTION TO CONTINUE TRIAL
              Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 3 of 9




 1                                               MOTION
 2          The Defendants, by and through their undersigned attorneys, pursuant to the Fifth and
 3   Sixth Amendments to the Constitution, move this Court to continue the current trial date for a
 4   period of approximately five (5) months to October 1st or 6th, 2020, with a concomitant
 5   extension of related deadlines, for the reasons that such continuance is necessary to ensure
 6   adequate preparation for trial, ensure effective assistance of counsel, and facilitate a fair trial. The
 7   need for continuance is based on several factors, including the voluminous amount of discovery
 8   involved and the need to investigate and prepare the defense of this complex and extensively
 9   pleaded case.
10          This motion is based on the following memorandum of points and authorities, the file in
11   this matter, and such and further argument and evidence as may be presented.
12          It is expected that excludable delay pursuant to 18 U.S.C. section 3161(h) will occur as a
13   result of this motion or an order based thereon.
14          The government has informed Defendants that it opposes a continuance of the trial date.
15

16                                            MEMORANDUM
17   I.     Continuance of the Trial Date is Necessary for Several Reasons
18                   Scheduling Orders
19          The original scheduling order of the Court (Judge Logan) called for a December 2, 2018,
20   discovery cutoff for known Rule 16 materials, a date 13 months before the then-scheduled trial
21   date of January 15, 2020. This Court later amended the scheduling order to, in pertinent part, to
22   move the trial date to May 5, 2020.
23          The discovery deadlines appropriately factored in necessary time to adequately prepare
24   for the trial, assuming discovery would be provided by deadlines imposed. The deadlines
25   imposed have not been met for a variety of reasons, resulting in defendants being unable timely
26   review and utilize critical discovery.
27

28
                                                1
                                    MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 4 of 9




 1                 The Backpage IT System
 2          Among other things, central to the allegations in the case is the Backpage server system
 3   (“the IT System”), an interactive system that housed, maintained and published the ads
 4   referenced in the Superseding Indictment (“SI”), as well as significant information related to
 5   Backpage’s operations and procedures. 1 To date, as set forth below, defense counsel, through
 6   no fault of their own, have been unable to review the IT System.
 7          The government seized the IT System prior to indictment in April 2018. Due to
 8   complexities in trying to produce it, the government was not able to produce the IT System by
 9   the December 2018 Rule 16 discovery deadline. About a week after the discovery cutoff, on
10   December 10, 2018, the government sent a letter indicating that information would require more
11   time to be produced:
12                 “[The] raw database files cannot be simply reviewed or loaded into
                   a viewer to reconstruct the data. We are currently working on a
13                 solution to review these database files and correlate the images
                   posed to the image server to the posts from the database files. . . .
14                 Once all servers are imaged, investigators will be able to provide
                   hash verified image copies of all imaged drives. Due to the capacity
15                 of the Backpage servers this will be a time intensive undertaking
                   and the imaged copies will be distributed over hundreds of hard
16                 disks.”
17          In or about February 2019, the government informed the defense that some, but not all,
18   portions of the IT System would be available for pickup at the FBI Office in Phoenix, in the
19   form of hard drives. On March 8 and 11, 2019, counsel for Defendant Spear picked up
20   approximately 56 drives. Those 56 hard drives contained forensic images of, or data from, some
21   of the over 100 seized servers (with those servers containing an unknown number of hard drives).
22   Defendants thereafter engaged forensic expert Tami Loehrs to assist in accessing the information
23   on the 56 hard drives. In April, May and June, Defendants and the government dialogued
24   multiple times about Defendants’ expressed inability to access the information on those hard
25   drives, but reached an impasse on how to resolve the issues.
26
27   1       The Court heard extensive evidence regarding the capabilities of the System during
28   hearings in October and December 2019 related to Defendants’ Motion to Compel Production
     of the IT System.
                                              2
                                  MOTION TO CONTINUE TRIAL
               Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 5 of 9




 1          On June 19, 2019, Defendants filed a Motion to Compel Discovery premised on
 2   Defendants’ position that they were unable to reasonably review the information on the IT
 3   System in the manner produced, and seeking an Order that the government produce the IT
 4   System to Defendants in the same operable fashion as when seized. The Court set the motion
 5   for hearing on September 13, 2019, and thereafter held related evidentiary hearings on October
 6   3, October 25, and December 2, 2019. On January 7, 2020, the Court issued its order denying
 7   the motion, finding among other things that the IT System was reasonably usable in the form
 8   produced by the government, if Defendants retained an expert skilled in SQL and ZFS.
 9   Thereafter, Defendants set out to retain an expert(s) with those skills to attempt to access the
10   information in the IT System, with the benefit of the information provided by the government
11   during the hearings. Defense counsel has sent the government’s IT System production to a
12   qualified expert, and will be working with that expert to try to access and begin review of the IT
13   System.
14          Separate from Defendants’ concerns about the form of the government’s production of
15   the IT System, the government acknowledged on November 19, 2019, that three hard drives it
16   provided to defense counsel in March 2019 were physically defective, and it agreed to replace
17   those drives. The government identified one of the defective drives as containing part of a disk
18   array from the master database server from Amsterdam, which contained all marketplace
19   database MySQL files. The government identified two of the defective drives as containing part
20   of a disk array from the image server in Amsterdam, which contained all the images from
21   Backpage ads. The government has just made the replacements for the defective hard drives
22   available to Defendants, informing Defendants yesterday, on January 27, 2020, that the drives
23   were ready to be picked up.
24          The information on the IT System is central to the case and vital to defense preparation.
25   Among other things:
26          • The government’s allegations in the SI sets forth at least 50 particular ads; the IT
27            System contained information about particular ads and advertisers, as well as relevant
              potential historical information about those same ads and advertisers.
28
                                               3
                                   MOTION TO CONTINUE TRIAL
              Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 6 of 9




 1          • The SI makes broad allegations about common practices at Backpage, alleging for
              example that Backpage utilized reciprocal links to known prostitution sites and agreed
 2            to post ads of known pimps and prostitutes; the IT System contained information
              indicating banner ads and relationships with particular customers.
 3
 4          • The SI alleges Backpage laundered money by using particular forms of payment; the
              IT System contained information about costs and payment methods in general, as well
 5
              as for particular ads and advertisers. 2
 6
 7          Defendants cannot adequately prepare for trial without review of and access to the

 8   significant information on the IT System.

 9                 Voluminous Document Production
10          In addition to ferreting out the data relevant to the SI from the millions of advertisements
11   and millions of pages of other information on the IT System that would put much of the evidence
12   in perspective, the government has produced millions of pages of discovery, including hundreds
13   of thousands of pages of materials produced since the December 2018, Rule 16 deadline.
14   Indeed, just last month, over a year after the initial discovery cutoff, on December 13 and
15   17, 2019, the government produced another 355,000 pages of documents. 3 The December
16   production was password protected, with a password that did not work. The government
17   provided a corrected password to Defendants on January 3, 2020. If Defendants correctly
18   understand the genesis of the large productions the government just made, they expect the
19   government to make additional sizeable productions of similar documents in the future.
20
21   2      The portion of the IT System containing payment information was not produced in
     March 2019 with the ad information. The government made that information available for
22
     pickup by Defendants on July 29, 2019. And, as far as Defendants have been able to ascertain,
23   the government did not extract the SQL tables from the payment system from the disk images –
     so the data will not be accessible in the manner set forth by Mr. Frost with the ad data during the
24   recent hearings. Therefore, Defendants have been unable to access any payment information
25   and do not currently have any estimate of when, or if, they will be able to access that information.

26   3      The government’s cover letters for this production lists the page amounts as
     approximately 158,000 pages. On review, however, the government appears to have only Bates
27   stamped certain pages but not all, resulting in a lower page count. Defendants’ preliminary review
28   of the production indicates it consists of over 355,000 pages.

                                               4
                                   MOTION TO CONTINUE TRIAL
              Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 7 of 9




 1          Review of approximately 50 documents an hour by a first-tier reviewer is standard in the
 2   legal industry. 4 The 355,000 pages of documents recently produced consist of wide-ranging
 3   categories of documents, of varying page lengths. Defendants are in the process of organizing,
 4   culling, and reviewing the documents, and are not yet able to assess how long it will take to
 5   properly review them all; but they clearly will take significant time to review.
 6          In short, Defendants still require several months to get through the written discovery
 7   production, and thereafter make use of it for investigation and defense preparation for trial.
 8                  Witness Identification and Preparation
 9          The government provided a witness list on April 1, 2019, that represented it intended to
10   call over 100 witnesses at trial. On January 27, 2020, the government provided a revised list
11   indicating it intends to call over 90 witnesses; 21 of those witnesses are new witnesses who were
12   not on the initial witness list. The deadline for providing Jencks and impeachment materials was
13   over four months ago (August 2019), and Defendants are still awaiting production of additional
14   Jencks. Among other things, Defendants cannot properly prepare or evaluate witnesses for cross
15   examination and/or consider witnesses to affirmatively present in a defense case without review
16   of the IT System and the information on it relevant to the allegations in the SI, as well as Jencks
17   and other materials related to those witnesses. The “who, what, why and where” revealed by
18   those materials as they relate to allegations in the SI will trigger appropriate investigation and will
19   have significant impact on defense counsels’ decisions as to witnesses to call at trial.
20   II.    Conclusion
21          For all these reasons, Defendants require additional time to adequately prepare for trial.
22   Defendants believe a continuance until at least October 2020 is necessary to provide sufficient
23   time for adequate trial preparation.
24          Excludable delay pursuant to 18 U.S.C. § 3161(h) will occur as a result of this motion or
25   from an order based thereon.
26
27   4      David Degnan, Accounting for the Cost of Electronic Discovery, 12 Minn. J. L. Sci. & Tech. 151-
28   190 (2011) (noting that reviewer can cover about 400 documents a day).

                                                5
                                    MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 8 of 9




 1
 2   RESPECTFULLY SUBMITTED this 28th day of January 2020,
 3
 4                                            BIENERT | KATZMAN PC
                                              s/ Thomas H. Bienert, Jr.
 5                                            Thomas H. Bienert, Jr.
                                              Whitney Z. Bernstein
 6
                                              Attorneys for James Larkin
 7
                                              LIPSITZ GREEN SCIME CAMBRIA LLP
 8                                            s/ Paul J. Cambria, Jr.
                                              Paul J. Cambria, Jr.
 9
                                              Erin McCampbell Paris
10                                            Attorneys for Michael Lacey
11                                            BIRD MARELLA BOXER WOLPERT
12                                            NESSIM DROOKS LINCENBERG AND
                                              RHOW
13                                            s/ Ariel A. Neuman
                                              Ariel A. Neuman
14                                            Gary S. Lincenberg
15                                            Gopi K. Panchapakesan
                                              Attorneys for John Brunst
16
                                              FEDER LAW OFFICE, P.A.
17                                            s/ Bruce Feder
18                                            Bruce Feder
                                              Attorneys for Scott Spear
19
                                              DAVID EISENBERG PLC
20
                                              s/ David Eisenberg
21                                            David Eisenberg
                                              Attorneys for Andrew Padilla
22
23                                            JOY BERTRAND ESQ LLC
                                              s/ Joy Bertrand
24                                            Joy Bertrand
                                              Attorneys for Joye Vaught
25
26
27
28
                                         6
                             MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 862 Filed 01/28/20 Page 9 of 9



                                   CERTIFICATE OF SERVICE
 1
           I hereby certify that on January 28, 2020, I electronically transmitted the attached
 2
     document to the Clerk of the Court, using the CM/ECF System, for filing and for transmittal of
 3   a Notice of Electronic Filing to the following CM/ECF registrants who have entered their
     appearance as counsel of record.
 4
                                                             /s/ Toni Thomas
 5
                                                             Toni Thomas
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      CERTIFICATE OF SERVICE
